Citation Nr: 0213268	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  00-10 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for spina bifida.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Custodian of Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is the mother and custodian of a veteran who 
served on active duty from August 1994 to November 1996.  
This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Honolulu, Hawaii (August 1999 - 
TDIU) and Reno, Nevada (June 2001 - spina bifida). A hearing 
was held at the Reno, Nevada RO in May 2000 at which time the 
veteran's mother provided testimony concerning the veteran's 
TDIU claim.  


REMAND

Review of the record shows a VA Form 9, Appeal to Board of 
Veterans' Appeals, received by the Reno, Nevada RO in 
February 2001, in which the appellant, as custodian for the 
veteran, requested to appear personally at a hearing before a 
member of the Board.  This request has not been honored.  

Because Travel Board/videoconference hearings are scheduled 
by the RO, the case is REMANDED to the RO for the following:

The appellant (and veteran?) should be 
scheduled for a hearing at the RO before 
a traveling Member of the Board.  She 
should also be offered (in the 
alternative -if preferable or expedient) 
the opportunity for a videoconference 
hearing before a Member of the Board.  
When the hearing is accomplished, the 
case should be returned to the Board for 
further review.   

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

